ORDER
The Disciplinary Review Board having filed a report with the Supreme Court on May 18,1995, recommending that RONALD D. BROWN of NEWARK, who was admitted to the bar of this State *14in 1976, and who was thereafter suspended from the practice of law for a period of six months on April 30, 1991, and who remains suspended at this time, be suspended from practice for a period of three years for ethical violations in his handling of three matters, those violations including gross neglect and a pattern of neglect (RPC 1.1), failure to consult with his client prior to the settling of a ease (RPC 1.2), failure to communicate (RPC 1.4), and the charging of an unreasonable fee (RPC 1.5(a));
And the Disciplinary Review Board further recommending that respondent not be reinstated to practice until he has successfully completed the Core Courses of the Skills and Methods Course offered by the Institute for Continuing Legal Education and until he has reimbursed in full the Lawyers’ Fund for Client Protection for all claims paid against him;
And the Disciplinary Review Board further recommending that on reinstatement respondent practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years;
And good cause appearing;
It is ORDERED that RONALD D. BROWN is hereby suspended from the practice of law for a period of three years, effective immediately, and until the further Order of the Court; and it is further
ORDERED that no application for reinstatement to practice be made until respondent has successfully completed the Core Courses of the ICLE Skills and Methods Course and has reimbursed the Lawyers’ Fund for Client Protection for all claims paid against him; and it is further
ORDERED that on reinstatement respondent practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years and until further Order of the Court; and it is further
*15ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an' attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he continue to comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter; and it is further
ORDERED that the Disciplinary Review Board cause this Order to be published in two consecutive editions of a newspaper of general circulation in Essex County.